Case 6:19-cv-00680-ADA Document 9-2 Filed 02/06/20 Page 1 of 5




          EXHIBIT A
HCCH MEMBERS


   Case 6:19-cv-00680-ADA Document 9-2 Filed 02/06/20 Page 2 of 5




The Hague Conference has currently 83 Members: 82 States and 1 Regional Economic Integration Organisation. For the dates of
membership, please consult the status table of the Statute of the Hague Conference. For an overview of the Membership
evolution, click here.


   Albania                                                          A   Belarus                                      B
   Andorra                                                              Belgium
   Argentina                                                            Bosnia and Herzegovina
   Armenia                                                              Brazil
   Australia                                                            Bulgaria
   Austria                                                              Burkina Faso
   Azerbaijan




   Canada                                                           C   Denmark                                      D
   Chile
   China, People's Republic of
   Costa Rica
   Croatia
   Cyprus
   Czech Republic



                                                                                                                      /
Ecuador                                                          E   Finland      F
Egypt                                                                France
Estonia
European Union




Case 6:19-cv-00680-ADA Document 9-2 Filed 02/06/20 Page 3 of 5




Georgia                                                          G   Hungary      H
Germany
Greece




Iceland                                                          I   Japan        J
India                                                                Jordan
Ireland
Israel
Italy




Kazakhstan                                                       K   Latvia       L
Korea, Republic of                                                   Lithuania
                                                                     Luxembourg




                                                                                  /
Malaysia                                                         M   Netherlands                                    N
Malta                                                                New Zealand
Mauritius                                                            Norway
Mexico
Monaco
Case 6:19-cv-00680-ADA Document 9-2 Filed 02/06/20 Page 4 of 5



Montenegro
Morocco




Panama                                                           P   Republic of Moldova                            R
Paraguay                                                             Republic of North Macedonia
Peru                                                                 Romania
Philippines                                                          Russian Federation
Poland
Portugal




Saudi Arabia                                                     S   Tunisia                                        T
Serbia                                                               Turkey
Singapore
Slovakia
Slovenia
South Africa
Spain
Sri Lanka
Suriname
Sweden
Switzerland




                                                                     Ukraine                                        U
                                                                     United Kingdom of Great Britain and Northern
                                                                     Ireland
                                                                                                                    /
                                                                     United States of America
                                                                     Uruguay




Venezuela                                                        V   Zambia                     Z
Viet Nam
Case 6:19-cv-00680-ADA Document 9-2 Filed 02/06/20 Page 5 of 5




                                                                                                /
